FILED
                              NOT FOR PUBLICATION                           JUL 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JUAN CARBAJAL GONZALEZ;                          No. 07-72646
PATRICIA SORIA GARCIA,
                                                 Agency Nos. A095-293-818
               Petitioners,                                  A095-293-819

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Juan Carbajal Gonzalez and Patricia Soria Garcia, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ order dismissing

their appeal from an immigration judge’s (“IJ”) decision denying their motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continue and pretermitting their applications for cancellation. We dismiss the

petition for review.

      Petitioners have informed the court that their U visa applications have been

denied. Because the underlying relief sought has been denied, petitioners’

challenge to the denial of the continuance to pursue that relief is moot. Contrary to

petitioners’ arguments, their due process claim fails because they have not shown

prejudice. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

prejudice for a petitioner to prevail on a due process claim).

      We dismiss the petition for review as moot.

      PETITION FOR REVIEW DISMISSED.




                                           2                                   07-72646